      Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 1 of 13 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ANGELA PINNELL,                                )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )       Case No. 4:19-CV-00098
                                               )
CRAWFORD COUNTY, MISSOURI,                     )       JURY TRIAL DEMANDED
                                               )
and                                            )
                                               )
SHERIFF DARRIN LAYMAN, in his                  )
individual and official capacities,            )
                                               )
and                                            )
                                               )
LT. ZACH DRISKILL,                             )
in his individual and official capacities,     )
                                               )
        Defendants.                            )

                                             COMPLAINT

                                  PARTIES & JURISDICTION

        1.      At all times relevant herein, Plaintiff, Angela Pinnell (hereinafter

“Pinnell”), was and is a resident Crawford County, Missouri. At all times relevant herein,

Pinnell was employed by Crawford County through the Crawford County Sheriff’s Department,

located in Crawford County in the Eastern Division of the Eastern District of Missouri.

        2.      Defendant Crawford County, Missouri (hereinafter “County”) is a county located

in the Eastern Division of the Eastern District of Missouri formed under the constitution and

laws of the state.

        3.      Defendant Sheriff Darrin Layman (hereinafter “Layman”) was at all times
       Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 2 of 13 PageID #: 2



relevant herein and is the sheriff of Crawford County, Missouri. He is sued in his individual and

official capacities.

           4.       Defendant Lt. Zach Driskill (hereinafter “Driskill”) was at all times relevant

herein and is a lieutenant in the Crawford County Sheriff’s Department. He is sued in his

individual and official capacities.

           5.    The adverse employment action Pinnell suffered when she was fired after she

reported sexual harassment occurred in Crawford County within the Eastern Division of the

Eastern District of Missouri.

           6.    This action is brought pursuant to 42 U.S.C. §2000(e) et seq. and 42 U.S.C.

§ 1983. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

           7.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

           8.    Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38(b).

                                 FACTS COMMON TO ALL COUNTS

           9.       Pinnell began her employment with the County in December 2016 when she was

employed by the Crawford County Sheriff’s Department (hereinafter “Department”) as a deputy

sheriff.

           10.      She worked as a sheriff’s deputy until June 7, 2017 when she was fired by

Defendants after she complained about sexual harassment.

           11.      On or about May 19, 2017, Pinnell was taking a prisoner to St. Louis with Cpl.

Grissom (hereinafter “Grissom”). After they delivered the prisoner, Grissom drove Pinnell

around the St. Louis area, to include but not be limited to a gas station by the house of Grissom’s

first girlfriend.

           12.      Grissom told Pinnell that this girlfriend was the first girl he ever had sex with, that



                                                      2
       Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 3 of 13 PageID #: 3



he was a late bloomer, and that he wished he had started having sex at an earlier age because he

liked sex.

        13.     Grissom then showed Pinnell where he met his wife and told her that he was not

happy with his sex life because he is a “red blooded male who likes sex.”

        14.     Grissom then started telling Pinnell about an affair he had, until his wife found

out about it, and how much fun the affair was because he was getting the sex he could not get at

home. Grissom told Pinnell that he had great sex with his wife for a while after the affair was

discovered, but it did not last long.

        15.     Pinnell was uncomfortable with Grissom’s comments about his sex life, not only

because they were inappropriate but because she believed he was testing the waters with her.

        16.     When Pinnell returned to the Crawford County Sheriff’s Department, she reported

Grissom’s sexual discussions with her to Jessica, a shift supervisor.

        17.     A few days later, Pinnell was assigned to ride with Grissom on another prisoner

run.

        18.     Pinnell and Grissom were asked to deliver another federal prisoner after the first

was delivered and had time to do so that day. However, Grissom arranged for other deputies to

deliver the prisoner and took Pinnell to Suson Park.

        19.     While on the way to Suson Park, Grissom told Pinnell it was where he took his

wife on their first date and that they had sex afterwards.

        20.     At Suson Park, Pinnell went for a walk to get away from Grissom.

        21.   A day or two after this second encounter with Grissom, Sgt. Jessica Hanner (a

different Jessica from the shift supervisor) called Pinnell into her office to discuss Grissom’s

inappropriate sexual comments to Pinnell.



                                                  3
      Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 4 of 13 PageID #: 4



       22.       Hanner told Pinnell that she would tell Grissom that such comments were

inappropriate,

       23.       Hanner also told Pinnell that she would talk to Driskill about Grissom’s

inappropriate sexual comments.

       24.       Hanner also told Pinnell that this was just the way Grissom was: that he talked to

all of the females that way. This shows Defendants had actual knowledge of Grissom’s

inappropriate sexual comments before Pinnell was subjected to them.

       25.       Upon information and belief, Defendants did not investigate Pinnell’s allegations

against Grissom or discipline him.

       26.       Instead, on June 7, 2017, Defendants fired Pinnell for conduct that is alleged to

have occurred on or about May 19, 2017, while Pinnell was riding with Grissom.

       27.       Upon information and belief, men who were alleged to have engaged in the same

conduct were not terminated by Defendants.

       28.       Pinnell timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission.

       29.       The EEOC issued Pinnell a “right to sue” letter on October 30, 2018.

       30.       As a direct and proximate result of the acts of the Defendants alleged herein,

Pinnell has suffered and will continue to suffer lost wages and other benefits of employment.

       31.       As a direct and proximate result of the acts of the Defendants alleged herein,

Pinnell has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of personal

and professional reputation.




                                                  4
      Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 5 of 13 PageID #: 5



                                          COUNT I
                          PLAINTIFF’S TITLE VII RETALIATION CLAIM

        For Count I of Plaintiff’s cause of action against Defendant Crawford County, Missouri,

Plaintiff states:

        32.     Pinnell alleges and incorporates by reference as if fully set forth herein all

preceding paragraphs of her Complaint.

        33.     Pinnell engaged in protected activity when she reported Grissom’s sexual

harassment to the shift supervisor on or about May 19, 2017 and then reported this misconduct to

Hanner several days later.

        34.     On June 7, 2017, Defendants fired Pinnell.

        35.     Pinnell’s termination was causally linked to her reports of sexual harassment.

        36.     The actions, policies and practices complained of herein were in violation of

Pinnell’s rights secured by 42 U.S.C. §2000(e) et seq.

        37.     As a direct and proximate result of the acts of the Defendants alleged herein,

Pinnell has suffered and will continue to suffer lost wages and other benefits of employment.

        38.     As a direct and proximate result of the acts of the Defendants alleged herein,

Pinnell has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of personal

and professional reputation.

        WHEREFORE, Plaintiff Angela Pinnell prays this Court enter judgment in her

favor and against Defendant Crawford County, Missouri, and thereafter order Defendant to make

her whole by awarding her damages for lost wages and benefits of employment; awarding

damages to Pinnell for her emotional injuries, including but not limited to emotional pain and

suffering, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life,

                                                  5
      Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 6 of 13 PageID #: 6



stress and loss of personal and professional reputation; awarding Pinnell the costs of this action,

together with her reasonable attorneys’ fees; and granting such other relief as may appear to the

Court to be equitable and just under the circumstances.

                                           COUNT II
                    PLAINTIFF’S TITLE VII GENDER DISCRIMINATION CLAIM

        For Count II of Plaintiff’s cause of action against Defendant Crawford County, Missouri,

Plaintiff states:

        39.     Pinnell alleges and incorporates by reference as if fully set forth herein all

preceding paragraphs of her Complaint.

        40.     Pinnell is a member of a protected class, female.

        41.     Pinnell was meeting her employer’s legitimate job expectations.

        42.     Pinnell suffered an adverse employment action when she was fired.

        43.     Pinnell was treated differently and less favorably than male employees of the

Sheriff’s Department when she was fired.

        44.     The actions, policies and practices complained of herein were in violation of

Pinnell’s rights secured by 42 U.S.C. §2000(e) et seq.

        45.     As a direct and proximate result of the acts of the Defendants alleged herein,

Pinnell has suffered and will continue to suffer lost wages and other benefits of employment.

        46.     As a direct and proximate result of the acts of the Defendants alleged herein,

Pinnell has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of personal

and professional reputation.

        WHEREFORE, Plaintiff Angela Pinnell prays this Court enter judgment in her

favor and against Defendant Crawford County, Missouri, and thereafter order Defendant to make

                                                  6
      Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 7 of 13 PageID #: 7



her whole by awarding her damages for lost wages and other benefits of employment; awarding

damages to Pinnell for her emotional injuries, including but not limited to emotional pain and

suffering, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life,

stress and loss of personal and professional reputation; awarding Pinnell the costs of this action,

together with her reasonable attorneys’ fees; and granting such other relief as may appear to the

Court to be equitable and just under the circumstances.

                                COUNT III
                 VIOLATION OF PLAINTIFF’S RIGHT TO EQUAL
             PROTECTION COGNIZABLE UNDER 42 U.S.C. SECTION 1983

       For Count III of Plaintiff’s cause of action against all Defendants, Plaintiff states as

follows:

       47.     Pinnell alleges and incorporates by reference as if fully set forth herein all

preceding paragraphs of her Complaint.

       48.     Defendants, acting under color of state law, acted against Pinnell as set forth

above because of her gender, female, causing her to be deprived of rights secured by the

Constitution and laws of the United States.

       49.     The actions, policies and practices complained of herein were in violation of 42

U.S.C. §1983, in that they denied Pinnell of her rights secured by Title VII of the

Civil Rights Act of 1964, as well as equal protection of the law as secured by the Fourteenth

Amendment to the United States Constitution.

       50.     The actions complained of herein were made by those with final policy-

making authority and/or approved by those with final policy-making authority as part of a

deliberate policy of discrimination, to include retaliation.

       51.     As a direct and proximate result the acts of the Defendants alleged herein, Pinnell


                                                  7
      Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 8 of 13 PageID #: 8



was fired by Defendants.

       52.     As a direct and proximate result of the acts of the Defendants alleged herein,

Pinnell has suffered and will continue to suffer lost wages and other benefits of employment.

       53.     As a direct and proximate result of the acts of the Defendants alleged herein,

Pinnell has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of personal

and professional reputation.

       54.     The conduct of the individual Defendants as set forth herein was wanton, willful,

and showed a reckless indifference to Pinnell’s constitutional and statutory rights, justifying an

award of punitive damages against the Defendants in their individual capacities to punish them

and to deter them and others from the same or similar misconduct in the future.

       WHEREFORE, Plaintiff Angela Pinnell prays this Court enter judgment in her

favor and against all Defendants and thereafter order Defendants to make her whole by awarding

her damages for lost wages and other benefits of employment; awarding damages to Pinnell for

her emotional injuries, including but not limited to emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress and loss of personal

and professional reputation; awarding Pinnell punitive damages against the individual

Defendants in their individual capacities in such sum as this Court believes will serve to punish

them and to deter them and others from like conduct in the future; awarding Pinnell the costs of

this action, together with her reasonable attorneys’ fees; and granting such other relief as may

appear to the Court to be equitable and just under the circumstances.

                                   COUNT IV
                       CONSPIRACY TO VIOLATE CIVIL RIGHTS

       For Count IV of Plaintiff’s cause of action against Defendants Layman and Driskill,

                                                 8
      Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 9 of 13 PageID #: 9



Plaintiff states as follows:

        55.     Pinnell alleges and incorporates by reference as if fully set forth herein all

preceding paragraphs of her Complaint.

        56.     Defendants, acting under color of state law, conspired together and

amongst themselves and as a result reached a mutual understanding to fire Plaintiff in violation

of her rights secured by Title VII and the 14th Amendment to the United States Constitution.

Additionally and without waiver of the foregoing, Defendants conspired to undertake a course of

conduct to protect each other from the consequences of these constitutional and statutory

violations. In furtherance of this conspiracy, the Defendants committed the following overt acts:

                a.      Defendants protected Grissom from the consequences of his illegal sexual

        harassment, even though they knew he had sexually harassed other female employees in

        the past.

                b.      Defendants fired Pinnell because of her gender and/or protected activity.

                c.      Defendants engaged in the conduct as set forth herein to protect

        themselves from the consequences of their misconduct.

        57.     Defendants shared the general conspiratorial objective which was to protect

Grissom (male) and fire Pinnell (female). Such conduct is so pervasive in the Sheriff’s

Department and/or is engaged in by the Department’s command rank officers with final policy-

making authority that the Department’s command rank officers are effectively insulated from

civil and/or internal sanction, and therefore, Defendants felt free to engage in the misconduct

described above, without any fear of sanction or retribution.

        58.     Defendants furthered the conspiracy by participating in it from its inception or by

participating in the cover-up thereof and/or ignoring the course of conduct set forth herein so as



                                                  9
    Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 10 of 13 PageID #: 10



to insulate themselves and others from liability for the outrageous and unlawful acts of the

Defendants as described herein, showing a tacit understanding to carry out the prohibited

conduct.

       59.     As a direct and proximate result of the conspiracy amongst the Defendants

and in furtherance thereof, Pinnell was fired by Defendants because of her gender and/or

protected activity, and thereby deprived of her constitutional right to equal protection under the

laws secured by the 14th Amendment to the United States Constitution and her federal statutory

right to be free from illegal discrimination as secured by Title VII of the Civil Rights Act of

1964, protected by 42 U.S.C. § 1983.

       60.     As a direct and proximate result of the conspiracy amongst Defendants

and in furtherance thereof, Pinnell has suffered and will continue to suffer lost wages and other

benefits of employment.

       61.     As a direct and proximate result of the conspiracy amongst Defendants

and in furtherance thereof, Pinnell has suffered and will continue to suffer emotional pain and

suffering, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life,

stress, and loss of personal and professional reputation.

       62.     The conduct of the Defendants as set forth herein was wanton, willful, and

showed a reckless indifference to Pinnell’s constitutional and statutory rights, justifying an

award of punitive damages against the Defendants in their individual capacities to punish them

and to deter them and others from the same or similar misconduct in the future.

       WHEREFORE, Plaintiff Angela Pinnell prays this Court enter judgment in her

favor and against Defendants Layman and Driskill and thereafter order Defendants to make her

whole by awarding her damages for lost wages and other benefits of employment; awarding



                                                 10
     Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 11 of 13 PageID #: 11



damages to Pinnell for her emotional injuries, including but not limited to emotional pain and

suffering, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life,

stress and loss of personal and professional reputation; awarding Pinnell punitive damages

against the individual Defendants in their individual capacities in such sum as this Court believes

will serve to punish them and to deter them and others from like conduct in the future; awarding

Pinnell the costs of this action, together with her reasonable attorneys’ fees; and granting such

other relief as may appear to the Court to be equitable and just under the circumstances.

                                  COUNT V
              FAILURE TO TRAIN, INSTRUCT, SUPERVISE, CONTROL
          AND/OR DISCIPLINE COGNIZABLE UNDER 42 U.S.C. SECTION 1983

         For Count V of Plaintiff’s cause of action against Defendant Crawford County, Missouri,

Plaintiff states as follows:

         63.    Plaintiff incorporates by reference as if fully set forth herein all preceding

paragraphs of her Complaint.

         64.    While the Department and County purportedly have policies and procedures

prohibiting discrimination and retaliation, there exists within the Department and/or County

customs, practices and usages that are so pervasive that they constitute the policies of Defendant

County, which caused the violation of Pinnell’s constitutional and statutory rights as set forth

above.

         65.    The County’s failure to affirmatively act in the face of transgressions about which

it knew or should have known, established the unwritten policies, customs, practices, and/or

usages of this Defendant to condone or otherwise tolerate conduct that violates the constitutional

and federal statutory rights of employees of the Department in general and specifically the

conduct described in this Complaint. Alternatively, this Defendant has delegated and abrogated



                                                  11
    Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 12 of 13 PageID #: 12



all supervisory power. Had this Defendant acted affirmatively to properly train and supervise

command rank officers and/or to properly discipline command rank officers when they conduct

themselves in ways that violate the constitutional and federal statutory rights of others, the

discrimination against Pinnell would not have occurred.

       66.      The failures and refusals set forth above create a claim cognizable under 42

U.S.C. §1983.

       67.      In its failures described above, the County intentionally disregarded known facts

or alternatively was deliberately indifferent to a risk of violating the federal rights of

others, of which it knew or should have known, and its culpability caused the violation of

Pinnell’s federally protected constitutional and statutory rights.

       68.      As a direct and proximate result of the acts and/or omissions of Defendant County

alleged herein, Pinnell has suffered and will continue to suffer lost wages and other benefits of

employment.

       69.      As a direct and proximate result of the acts and/or omissions of Defendant County

alleged herein, Pinnell has suffered and will continue to suffer emotional pain and suffering,

mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and

loss of personal and professional reputation.

       WHEREFORE, Plaintiff Angela Pinnell prays this Court enter judgment in her

favor and against Defendant Crawford County, Missouri. and thereafter order Defendant to make

her whole by awarding her damages for lost wages and benefits of employment; awarding

damages to Pinnell for her emotional injuries, including but not limited to emotional pain and

suffering, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life,

stress and loss of personal and professional reputation; awarding Pinnell the costs of this action,



                                                  12
    Case: 4:19-cv-00098 Doc. #: 1 Filed: 01/24/19 Page: 13 of 13 PageID #: 13



together with her reasonable attorneys’ fees; and granting such other relief as may appear to the

Court to be equitable and just under the circumstances.

                                             Respectfully submitted,

                                             PLEBAN & PETRUSKA LAW, LLC


                                      By:            /s/ Lynette M. Petruska
                                             Lynette M. Petruska, Mo. Bar No. 41212
                                             lpetruska@plebanlaw.com
                                             J.C. Pleban, Mo. Bar No. 63166
                                             jc@plebanlaw.com
                                             2010 South Big Bend Blvd.
                                             St. Louis, MO 63117
                                             (314) 645-6666 - Telephone
                                             (314) 645-7376 - Facsimile

                                             Attorneys for Plaintiff




                                                13
